Citation Nr: 0416201	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for a claimed thyroid 
condition.  




REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO rating decision.  

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in February 2004 at 
the RO.  A transcript of this hearing was prepared and 
associated with the claims folder.  

It should be noted that in February 2002, RO issued a rating 
decision on the issues of service connection for hypertension 
and diabetes mellitus.  

The veteran's subsequent Notice of Disagreement and VA Form 9 
only addressed the veteran's thyroid claim, thus he did not 
perfect his substantive appeal with respect to the February 
2002 decision.  

Therefore, those issues are not before the Board at this 
time.  The Board refers these issues back to the RO for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  



REMAND

The veteran is seeking service connection for a thyroid 
condition.  He essentially contends that he was exposed to 
diesel fuel, air conditioning refrigerants, and other 
contaminants while working as a machinery repairman in the 
engine room aboard the USS Wood County.  

Furthermore, he contends that he may have participated in 
Project Shipboard Hazard and Defense (SHAD), which involved 
conducting various tests on animals to determine the 
effectiveness of shipboard detection and protective measures 
against chemical and biological threats.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

Under this law, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The assistance provided by 
the VA will also include making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  

A September 1961 service record showed the veteran served 
aboard the USS Wood County.  A May 1962 service record showed 
the veteran was trained as a machinery repairman.  

The veteran's service medical records were negative for any 
treatment or diagnosis of a thyroid condition.  

In September 1986, a VA medical report indicates that the 
veteran was diagnosed with a well-defined nodule on the 
thyroid.  The Board notes that an October 1986 VA medical 
record shows that the veteran was diagnosed as having a 
nodule of the right lobe of the thyroid.  He was treated with 
a right thyroid lobectomy, which involved the removal of a 
non-adenomatous goiter.  

It should be noted that according to a July 2003 letter, the 
veteran is receiving disability benefits, under the Social 
Security Act, for, among other things, a thyroid disorder.  

In the veteran's February 2004 Board hearing, the veteran 
testified that he spent three years and nine months aboard 
the USS Wood County.  He stated that, while onboard ship, he 
was exposed to lead paint and fiberglass insulation.  

Additionally, during the hearing the veteran testified that 
he was seen by a medical examiner for the purpose of 
obtaining workmen's compensation.  According to the veteran, 
the unnamed physician who was treating him for a back 
condition rendered an opinion about the veteran's thyroid 
condition.  This opinion is not associated with the claims 
folder.  

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before the 
veteran's claim can be adjudicated, and remands the case for 
further development.  

The Board notes that the veteran was not afforded a VA 
medical examination.  In a November 2001 letter to the RO, 
the veteran requested a VA examination.  Given the veteran's 
medical history, the Board agrees that a VA examination is 
warranted in order to determine the nature and likely 
etiology of the claimed thyroid condition.  

The Board further notes, with respect to the veteran's 
contention of his involvement with Project SHAD, that the 
Department of Defense's (DoD) review of both classified and 
unclassified military records revealed that the USS Wood 
County was not identified as having participated in Project 
SHAD.  Should the veteran possess any further relevant 
evidence of the USS Wood's involvement with Project SHAD, he 
should submit it to the RO for appropriate review.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.) which 
have treated him for his thyroid 
condition.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If there records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  The RO should take appropriate steps 
to contact the medical examiner that 
conducted the veteran's workmen's 
compensation examination.  Any and all 
records and statements made by this 
physician regarding the veteran's thyroid 
condition should be associated with the 
claims folder for review.  

3.  The RO should arrange for the veteran 
to undergo a VA examination for the 
purpose of determining the nature and 
likely etiology of the claimed thyroid 
condition.  All necessary tests and 
studies should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner 
should be specifically requested to state 
whether it is at least as likely as not 
that the veteran has a current thyroid 
disability that is due to disease or 
injury in his period of active service.  
The examiner must explain the rationale 
for any opinion given.  

4.  Following the completion of the 
requested development, the RO should 
undertake to review the veteran's claims.  
If any benefit sought on appeal is not 
granted, then the veteran and 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




